Exhibit 10.1

Execution Version

Joinder Agreement

THIS JOINDER AGREEMENT (this “Agreement”), dated as of June 12, 2020, is by and
among Hospice Preferred Choice, Inc., a Delaware corporation (“Hospice
Preferred”), Hospice of Eastern Carolina, Inc., a North Carolina corporation
(“Hospice Eastern Carolina”), HomeCare Preferred Choice, Inc., a Delaware
corporation (“HomeCare Preferred”), AseraCare Hospice – Tennessee, LLC, a
Delaware limited liability company (“ACH Tennessee”), AseraCare Hospice –
Senatobia, LLC, a Delaware limited liability company (“ACH Senatobia”),
AseraCare Hospice – Russellville, LLC, a Delaware limited liability company
(“ACH Russellville”), AseraCare Hospice – New Horizons, LLC, a Delaware limited
liability company (“ACH New Horizons”), AseraCare Hospice – Monroeville, LLC, a
Delaware limited liability company(“ACH Monroeville”), AseraCare Hospice –
Jackson, LLC, a Delaware limited liability company (“ACH Jackson”), AseraCare
Hospice – Hamilton, LLC, a Delaware limited liability company (“ACH Hamilton”),
AseraCare Hospice – Demopolis, LLC, a Delaware limited liability company (“ACH
Demopolis”) and, together with Hospice Preferred, Hospice Eastern Carolina,
Homecare Preferred, ACH Tennessee, ACH Senatobia, ACH Russellville, ACH New
Horizons, ACH Monroeville, ACH Jackson, and ACH Hamilton, each a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”), Amedisys, Inc., a
Delaware corporation (the “Company”), Amedisys Holding, L.L.C., a Louisiana
limited liability company (“Amedisys Holding” and together with the Company,
each a “Borrower” and collectively, the “Borrowers”), and Bank of America, N.A.,
in its capacity as administrative agent (in such capacity, the “Administrative
Agent”), under that certain Amended and Restated Credit Agreement, dated as of
June 29, 2018 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”), by and among the
Borrowers, the Guarantors party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swingline Lender and
L/C Issuer. Capitalized terms used herein but not otherwise defined shall have
the meanings provided in the Credit Agreement.

The Loan Parties are required by Section 6.13 of the Credit Agreement to cause
each Subsidiary Guarantor to become a “Guarantor” thereunder.

Accordingly, each Subsidiary Guarantor and the Borrowers hereby agree as follows
with the Administrative Agent, for the benefit of the Secured Parties:

1.    Each Subsidiary Guarantor hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, such Subsidiary Guarantor will be deemed to
be a party to and a “Guarantor” under the Credit Agreement and shall have all of
the rights and obligations of a Guarantor thereunder as if it had executed the
Credit Agreement and the other Loan Documents as a Guarantor. Each Subsidiary
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
representations and warranties, covenants and other terms, conditions and
provisions of the Credit Agreement and the other applicable Loan Documents.
Without limiting the generality of the foregoing terms of this Paragraph 1, each
Subsidiary Guarantor hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Secured Obligations in accordance
with Article X of the Credit Agreement.

2.    Each of the Subsidiary Guarantors and the Borrowers hereby agree that all
of the representations and warranties contained in Article II and Article V of
the Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date,
and except for the purposes of this Agreement, the representations and
warranties

 

1



--------------------------------------------------------------------------------

contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement.

3.    Each Subsidiary Guarantor hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, such Subsidiary Guarantor will be deemed to
be a party to the Security Agreement, and shall have all the obligations of a
“Grantor” (as such term is defined in the Security Agreement) thereunder as if
it had executed the Security Agreement. Each Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. Without limiting
the generality of the foregoing terms of this Paragraph 3, each Subsidiary
Guarantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in, and a right of set off
against any and all right, title and interest of such Subsidiary Guarantor in
and to the Collateral (as such term is defined in Section 2 of the Security
Agreement) of such Subsidiary Guarantor.

4.    Each Subsidiary Guarantor hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, such Subsidiary Guarantor will be deemed to
be a party to the Pledge Agreement, and shall have all the rights and
obligations of a “Pledgor” (as such term is defined in the Pledge Agreement)
thereunder as if it had executed the Pledge Agreement. Each Subsidiary Guarantor
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Pledge Agreement. Without
limiting the generality of the foregoing terms of this Paragraph 4, each
Subsidiary Guarantor hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, a continuing security interest in, and a right of set
off against any and all right, title and interest of such Subsidiary Guarantor
in and to the Pledged Collateral (as such term is defined in Section 2 of the
Pledge Agreement) of such Subsidiary Guarantor.

5.    Each Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
other Loan Document and the schedules and exhibits thereto. Each Subsidiary
Guarantor hereby represents and warrants to the Administrative Agent, for the
benefit of the Secured Parties, that:

(a)    Set forth on Schedule 1 attached hereto are the Responsible Officers of
each Subsidiary Guarantor, holding the offices indicated next to their
respective names, as of the date hereof, and such Responsible Officers are the
duly elected and qualified officers of each Subsidiary Guarantor and are duly
authorized to execute and deliver, on behalf of each Subsidiary Guarantor, this
Agreement, and the other Loan Documents.

(b)    Set forth on Schedule 2 attached hereto is complete and accurate list as
of the date hereof of (i) all Subsidiaries, joint ventures and partnerships and
other equity investments of each Subsidiary Guarantor, (ii) the number of shares
of each class of Equity Interests in each Subsidiary Guarantor outstanding,
(iii) the number and percentage of outstanding shares of each class of Equity
Interests owned by each Subsidiary Guarantor and its Subsidiaries, (iv) the
class or nature of such Equity Interests (i.e. voting, non-voting, preferred,
etc.), and (v) identification of each Subsidiary that is an Excluded Subsidiary.
The outstanding Equity Interests in all Subsidiaries of each Subsidiary
Guarantor are validly issued, fully paid and non-assessable (other than, with
respect to non-Wholly Owned Subsidiaries, customary capital contribution
requirements) and are owned free and clear of all Liens.

(c)    Set forth on Schedule 3 attached hereto is a complete and accurate list
as of the date hereof of each Subsidiary Guarantor’s (i) exact legal name,
(ii) former legal names in the four (4) months prior to the date hereof, if any,
(iii) jurisdiction of its incorporation or organization, as

 

2



--------------------------------------------------------------------------------

applicable, (iv) type of organization, (v) chief executive office address (and,
if different, principal place of business address), (vi) U.S. federal taxpayer
identification number, and (vii) organization identification number.

(d)    Set forth on Schedule 4 attached hereto is a list of all Intellectual
Property registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by any
Subsidiary Guarantor as of the date hereof. Except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use of such Intellectual Property or the validity or
effectiveness of such Intellectual Property, nor does any Subsidiary Guarantor
know of any such claim, and, to the knowledge of each Subsidiary Guarantor, the
use of such Intellectual Property by such Subsidiary Guarantor or any of its
Subsidiaries or the granting of a right or a license in respect of such
Intellectual Property from such Subsidiary Guarantor or any of its Subsidiaries
does not infringe on the rights of any Person. As of the date hereof, none of
the Intellectual Property owned by any Subsidiary Guarantor or any of their
Subsidiaries is subject to any licensing agreement or similar arrangement except
as set forth on Schedule 4 attached hereto.

(e)    Set forth on Schedule 5 attached hereto is a description of all deposit
accounts and securities accounts of each Subsidiary Guarantor as of the date
hereof, including (i) in the case of a deposit account, the depository
institution and average amount held in such deposit account and whether such
account is an Excluded Deposit and Securities Account, and (ii) in the case of a
securities account, the securities intermediary or issuer and the average
aggregate market value held in such securities account and whether such account
is an Excluded Deposit and Securities Account.

(f)    Set forth on Schedule 6 attached hereto is a list of all real property
located in the United States that is owned or leased by each Subsidiary
Guarantor as of the date hereof (in each case, including (i) if such real
property is a Mortgaged Property, the number of buildings located on such
property, (ii) the property address, and (iii) the city, county (if such real
property is a Mortgaged Property), state and zip code which such property is
located).

(g)    Set forth on Schedule 7 attached hereto is a list of all Commercial Tort
claims of any Subsidiary Guarantor seeking damages in excess of $100,000.

(h)    Set forth on Schedule 8 attached hereto is a description of all
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(a) of the Security
Agreement held by any Subsidiary Guarantor.

6.    The address and contact information of each Subsidiary Guarantor for
purposes of all notices and other communications is 209 10th Avenue South, Suite
512, Nashville, TN 37203.

7.    Each Subsidiary Guarantor hereby waives acceptance by the Administrative
Agent and the Secured Parties of the guaranty by such Subsidiary Guarantor under
Article X of the Credit Agreement upon the execution of this Agreement by such
Subsidiary Guarantor.

8.    The Borrowers confirm that the Credit Agreement is, and upon the
Subsidiary Guarantors becoming Guarantors, shall continue to be, in full force
and effect. The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantors becoming Guarantors the term “Obligations,” as used in the
Credit Agreement, shall include all obligations of each Subsidiary Guarantor
under the Credit Agreement and under each other Loan Document.

 

3



--------------------------------------------------------------------------------

9.    Each Borrower and each Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement and the other Loan Documents in order to
effect the purposes of this Agreement.

10.    This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

11.    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The terms of Sections 11.14
and 11.15 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower and each Subsidiary Guarantor has caused this
Agreement to be duly executed by their respective authorized officers, and the
Administrative Agent, for the benefit of the Secured Parties, has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

 

SUBSIDIARY GUARANTORS:              HOSPICE PREFERRED CHOICE, INC.,     a
Delaware corporation     By:  

/s/ Scott Ginn

    Name:   Scott Ginn     Title:   Treasurer     HOSPICE OF EASTERN CAROLINA,
INC.,     a North Carolina corporation     By:  

/s/ Scott Ginn

    Name:   Scott Ginn     Title:   Treasurer     HOMECARE PREFERRED CHOICE,
INC.,     a Delaware corporation     By:  

/s/ Scott Ginn

    Name:   Scott Ginn     Title:   Treasurer     ASERACARE HOSPICE – TENNESSEE,
LLC,     a Delaware limited liability company     By:  

/s/ Scott Ginn

    Name:   Scott Ginn     Title:   Vice-President and Treasurer     ASERACARE
HOSPICE – SENATOBIA, LLC,     a Delaware limited liability company     By:  

/s/ Scott Ginn

    Name:   Scott Ginn     Title:   Vice-President and Treasurer     ASERACARE
HOSPICE – RUSSELLVILLE, LLC,     a Delaware limited liability company     By:  

/s/ Scott Ginn

    Name:   Scott Ginn     Title:   Vice-President and Treasurer



--------------------------------------------------------------------------------

    ASERACARE HOSPICE – NEW HORIZONS, LLC,     a Delaware limited liability
company     By:  

/s/ Scott Ginn

    Name:   Scott Ginn     Title:   Vice-President and Treasurer     ASERACARE
HOSPICE – MONROEVILLE, LLC,     a Delaware limited liability company     By:  

/s/ Scott Ginn

    Name:   Scott Ginn     Title:   Vice-President and Treasurer     ASERACARE
HOSPICE – JACKSON, LLC,     a Delaware limited liability company     By:  

/s/ Scott Ginn

    Name:   Scott Ginn     Title:   Vice-President and Treasurer     ASERACARE
HOSPICE – HAMILTON, LLC,     a Delaware limited liability company     By:  

/s/ Scott Ginn

    Name:   Scott Ginn              Title:   Vice-President and Treasurer    
ASERACARE HOSPICE – DEMOPOLIS, LLC,     a Delaware limited liability company    
By:  

/s/ Scott Ginn

    Name:   Scott Ginn     Title:   Vice-President and Treasurer BORROWERS:    
AMEDISYS, INC.,     a Delaware corporation     By:  

/s/ Scott Ginn

    Name:   Scott Ginn     Title:   Chief Financial Officer and Treasurer    
AMEDISYS HOLDING, L.L.C.,     a Louisiana limited liability company     By:  

/s/ Scott Ginn

    Name:   Scott Ginn     Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Acknowledged, accepted and agreed: BANK OF AMERICA, N.A., as Administrative
Agent By:  

/s/ Joan Mok

Name:   Joan Mok Title:   Vice President



--------------------------------------------------------------------------------

Schedule 1

[Responsible Officers]

Intentionally Omitted.



--------------------------------------------------------------------------------

Schedule 2

[Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments]

Intentionally Omitted.



--------------------------------------------------------------------------------

Schedule 3

[Subsidiary Information]

Intentionally Omitted.



--------------------------------------------------------------------------------

Schedule 4

[Intellectual Property]

Intentionally Omitted.



--------------------------------------------------------------------------------

Schedule 5

[Deposit Accounts and Securities Accounts]

Intentionally Omitted.



--------------------------------------------------------------------------------

Schedule 6

[Real Properties]

Intentionally Omitted.



--------------------------------------------------------------------------------

Schedule 7

[Commercial Tort Claims]

Intentionally Omitted.



--------------------------------------------------------------------------------

Schedule 8

[Instruments, Documents and Tangible Chattel Papers]

Intentionally Omitted.